DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is non-final due to a new ground of rejection in response to Applicant’s arguments filed on 8/11/2022.

Response to Amendment
The Amendment filed on 8/11/2022 has been entered. Claims 1-3, 6-9, 12-15 and 18 remain pending in the application and rejected.

Response to Arguments
Applicant’s arguments on pages 9-10 with respect to claims 1, 7 and 13 have been considered but are moot upon a further consideration and a new ground of rejection made under 35 U.S.C. 103 as being unpatentable over Girault (B. Girault et al., "Irregularity-Aware Graph Fourier Transforms," in IEEE Transactions on Signal Processing, vol. 66, no. 21, pp. 5746-5761, 1 Nov.1, 2018) in view of Defferrard (M. Defferrard et al., Convolutional neural networks on graphs with fast localized spectral filtering. In Proceedings of the 30th International Conference on Neural Information Processing Systems (NIPS'16), pp. 3844–3852. 2016).

Allowable Subject Matter
Claims 3, 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 12-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Girault (B. Girault et al., "Irregularity-Aware Graph Fourier Transforms," in IEEE Transactions on Signal Processing, vol. 66, no. 21, pp. 5746-5761, 1 Nov.1, 2018) in view of Defferrard (M. Defferrard et al., Convolutional neural networks on graphs with fast localized spectral filtering. In Proceedings of the 30th International Conference on Neural Information Processing Systems (NIPS'16), pp. 3844–3852. 2016).

Regarding claims 1, 7 and 13, Girault teaches a method for managing a system comprising a plurality of apparatuses providing sensor data (Girault, see section V. B. on page 5758, we are interested in studying signals measured by sensor networks where the location of the sensors is unrelated to the quantity measured, e.g., temperature readings in a weather station network), the method comprising:
determining a graph structure from the sensor data (Girault, see section I on page 5746 and section V. B. on page 5758, Successful use of graph signal processing methods for a given application requires identifying: i) the right graph structure. Let G(U) be a graph whose vertices are uniformly sampled on a 2D square plane);
detecting a plurality of communities in the graph structure (Girault, see section V. B. on page 5758, G(NU) a similar graph obtained with a non-uniform sampling distribution (see Fig. 5(e) where the areas of higher density are indicated). Edges of both graphs are again selected using K-nearest neighbors, with K=10);
for each of the plurality of communities, conducting feature extraction to extract features regarding fault detection and isolation (Girault, see section V. A. on page 5755, In the context of clustering, spectral clustering extracts groups using the spectral properties of the graph); and
wherein the conducting feature extraction comprises: conducting Graph Fourier Transform (GFT) on the graph structure to convert the graph structure to Fourier domain (Girault, see section III. A. on page 5751, Before defining graph filters, we need to introduce what we call the fundamental matrix of the (Δ,Q)-GFT given its graph Fourier matrix F and the diagonal matrix of graph frequencies Λ);
extracting the features from the converted graph structure in the Fourier domain according to a filter (Girault, see section III. B. on page 5752, We recall here the classical definitions of graph filters and describe how we straightforwardly generalize them using the fundamental matrix Z of the GFT); and
converting the extracted features into time domain through applying an inverse GFT (Girault, see section II. G. Given the (Δ,Q)-graph Fourier modes in the previous section, and the definition of the inverse graph Fourier transform F−1=U found in the literature and recalled in Sec. II-A), and wherein the filter is a k-hop graph filter (Girault, see section V. B. Edges of both graphs are again selected using K-nearest neighbors, with K=10).

Girault teaches the above yet fails to teach providing the extracted features to a machine learning process to generate a trained machine learning model configured to conduct fault detection and isolation for the system.
Then Defferrard teaches providing the extracted features to a machine learning process to generate a trained machine learning model configured to conduct fault detection and isolation for the system (Defferrard, see abstract, Experiments on MNIST and 20NEWS demonstrate the ability of this novel deep learning system to learn local, stationary, and compositional features on graphs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Girault with Convolutional neural networks on graphs with fast localized spectral filtering of Defferrard, because doing so would make Girault more efficient in providing necessary mathematical background and efficient numerical schemes to design fast localized convolutional filters on graphs (Defferrard, see abstract).

Regarding claims 2, 8 and 14, Girault in view of Defferrard teaches wherein the detecting the plurality of communities in the graph structure comprises:
calculating a weighted adjacency matrix of the graph structure (Girault, see section I. on page 5746, The adjacency matrix is then used to compute the Laplacian matrix L=D−A with D the diagonal degree matrix verifying Dii=di=∑jw(ij));
extracting a Laplacian matrix from the weighted adjacency matrix (Girault, see section I. on page 5746, The adjacency matrix is then used to compute the Laplacian matrix L=D−A with D the diagonal degree matrix verifying Dii=di=∑jw(ij));
calculating eigenvectors to generate an eigenvector matrix (Girault, see section I. on page 5746, Conventional methods in graph signal processing use the eigenvectors of either A [14] or L [15] as graph Fourier modes); and
conducting clustering on the eigenvector matrix to generate the plurality of communities (Girault, see section I. on page 5746, we present two applications of these irregularity-aware graph Fourier transforms: vertex clustering and analysis of sensor network data).

Regarding claims 6, 12 and 18, Girault in view of Defferrard teaches further comprising executing the trained machine learning model on the system to conduct fault detection and isolation on the plurality of apparatuses (Girault, see section I. on page 5746, For this given continuous space signal, energy estimates through graph signal energy will depend significantly on the position of the sensors (e.g., these estimates will be higher if there are more sensors where the continuous signal energy is higher). Thus, estimated energy will depend on the choice of sensor locations, with more significant differences the more irregular the sensor distribution is).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443